Exhibit (10)(r)(i)

POTLATCH CORPORATION

RESTRICTED STOCK UNIT AGREEMENT

2005 STOCK INCENTIVE PLAN

THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) is made and entered into
on the Grant Date specified in the attached Addendum to this Agreement, by and
between POTLATCH CORPORATION, a Delaware corporation (the “Corporation”), and
the employee of the Corporation or an Affiliate named in the attached Addendum
(the “Employee”).

W I T N E S S E T H:

WHEREAS, the Corporation maintains the Potlatch Corporation 2005 Stock Incentive
Plan (the “Plan”), which is incorporated into and forms a part of this
Agreement, and the Employee has been selected to receive a grant of Restricted
Stock Units under Section 9 of the Plan;

NOW, THEREFORE, for valuable consideration, the parties agree as follows:

1. Definitions. In addition to the terms defined elsewhere in this Agreement,
the following terms used in this Agreement shall have the meanings set forth in
this Section 1. Capitalized terms not defined in this Agreement shall have the
same definitions as in the Plan.

 

  (a) “Addendum” means the attached Addendum.

 

  (b) “Board” means the Board of Directors of the Corporation.

 

  (c) “Change in Control” means an event or transaction described in
Section 7(e) of the Plan.

 

  (d) “Code” means the Internal Revenue Code of 1986, as amended.

 

  (e) “Common Stock” means the $1 par value Common Stock of the Corporation.

 

  (f) “Committee” means the committee appointed by the Board to administer the
Plan.

 

  (g)

“Disability” means the condition of the Employee who is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or

 

1



--------------------------------------------------------------------------------

 

which has lasted or can be expected to last for a continuous period of at least
12 months.

 

  (h) “Grant Date” means the effective date of the award of the Restricted Stock
Units to the Employee, as specified in the Addendum.

 

  (i) “Restricted Stock Units” means an award denominated in Shares granted
pursuant to Section 9 of the Plan.

 

  (j) “Share” means one share of Common Stock, adjusted in accordance with
Section 16 of the Plan.

 

  (k) “Vesting Period” means that period or periods set forth in the Addendum.

2. Award. Subject to the terms of this Agreement and the Addendum, the Employee
is hereby awarded a grant of Restricted Stock Units in the number set forth in
the Addendum (the “Award”). Except as otherwise set forth herein, the number of
Shares actually payable to the Employee is contingent on the Employee remaining
in the continuous service of the Corporation or an Affiliate for the duration of
the Vesting Period. This Award has been granted pursuant to the Plan, a copy of
which is attached and the terms and conditions of which are incorporated by
reference into this Agreement.

3. Dividend Equivalents. During the Vesting Period, dividend equivalents shall
be converted into additional Restricted Stock Units based on the closing price
of the Corporation’s Common Stock on the New York Stock Exchange on the dividend
payment date. Such additional Restricted Stock Units shall vest or be forfeited
in the same manner as the underlying Restricted Stock Units to which they
relate.

4. Settlement of Awards. Pursuant to Section 5, the Corporation shall deliver to
the Employee one Share for each vested Restricted Stock Unit included in the
Award and, as applicable, one Share for each Restricted Stock Unit that
corresponds to an accrued dividend equivalent. Any vested Restricted Stock Units
payable to the Employee (including Shares payable pursuant to Section 3 above)
shall be paid solely in Shares. Any fractional Share will be rounded to the
closest whole Share.

5. Time of Payment. Except as otherwise provided in this Agreement, the Shares
issuable for the vested Restricted Stock Units shall be delivered to the
Employee (or, in the case of the Employee’s death before delivery, to the
Employee’s beneficiary or representative) as soon as practicable after the end
of the Vesting Period.

6. Retirement, Disability, or Death During Vesting Period. If the Employee’s
employment with the Corporation or an Affiliate terminates during the Vesting
Period because of the Employee’s retirement under the Salaried Employees’
Retirement Plan, or due to his or her Disability or death, and the Award
provides for vesting in its entirety as of a single date, the Employee (or, in
the case of the Employee’s death, the

 

2



--------------------------------------------------------------------------------

Employee’s beneficiary or representative) will be entitled to a prorated number
of the Restricted Stock Units based on the number of months completed in the
Vesting Period as of the date of termination divided by the total number of
months in the Vesting Period. If the Award vests ratably during the term of the
Vesting Period, the Employee will receive the next tranche of Restricted Stock
Units scheduled to vest.

7. Termination of Employment During the Vesting Period. If the Employee’s
employment with the Corporation or an Affiliate terminates during the Vesting
Period for any reason other than retirement under the Salaried Employees’
Retirement Plan, Disability, or death, the portion of unvested Restricted Stock
Units granted under this Agreement shall be terminated automatically as of the
date of such termination of employment.

8. Change in Control. In the event that the Employee’s employment with the
Corporation or an Affiliate is involuntarily terminated without Cause (as
defined in the Plan) or voluntarily terminated for Good Reason (as defined in
the Plan) within one month prior to or 24 months following the effective date of
a Change in Control that is at least six months following the Grant Date, the
Restricted Stock Units shall become immediately vested in full and immediately
payable in accordance with Section 4 above.

9. Available Shares. The Corporation agrees that it will at all times during the
term of this Agreement reserve and keep available sufficient authorized but
unissued or reacquired Shares to satisfy the requirements of this Agreement.

10. Recapitalization. The number of Share Equivalents covered by this Restricted
Stock Unit award shall be proportionately adjusted for any increase or decrease
in the number of issued Shares by reason of stock dividends, stock splits,
consolidations, recapitalizations, reorganizations or like events, as determined
by the Committee pursuant to Section 16 of the Plan. Subject to any required
action by the stockholders, if the Corporation is a party to a merger,
consolidation or other reorganization, the Restricted Stock Units covered by
this Award shall entitle the Employee to the same securities or other
consideration as shall be paid to holders of the Corporation’s outstanding
Shares upon such corporate reorganization.

11. Applicable Taxes. In the event the Corporation determines that it is
required to withhold state or federal income tax as a result of the payment of
the Shares, the Employee will make arrangements satisfactory to the Corporation
to enable it to satisfy such withholding requirements.

12. Relationship to Other Benefits. Restricted Stock Units shall not be taken
into account in determining any benefits under any pension, savings, disability,
severance, group insurance or any other pay-related plan of the Corporation or
its Affiliates.

13. Required Deferral. In the event the Award would cause the Employee to
qualify as a “covered employee” pursuant to Section 162(m) of the Code, that
portion of the Award that would exceed the amount deductible by the Corporation
under Section

 

3



--------------------------------------------------------------------------------

162(m) of the Code shall be automatically deferred until the Employee’s
compensation is no longer subject to Section 162(m) of the Code. Any portion of
the Award so deferred shall be credited with dividend equivalents and shall be
paid out as additional Shares in the calendar year in which the Employee’s
compensation is no longer subject to Section 162(m) of the Code. Any deferral of
the Restricted Stock Unit Award is intended to comply with Section 409A of the
Code.

14. Stockholder Rights. Neither the Employee nor the Employee’s beneficiary or
representative shall have any rights as a stockholder with respect to any Shares
subject to this Agreement until such Shares shall have been issued to the
Employee or the Employee’s beneficiary or representative.

15. Transfers, Assignments, Pledges. Except as otherwise provided in this
Agreement, the rights and privileges conferred by this Agreement shall not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and shall not be subject to sale under execution,
attachment or similar process. Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of the Award, or of any right or privilege
conferred by this Agreement, contrary to the provisions of this Section 15, or
upon any attempted sale under any execution, attachment or similar process upon
the rights and privileges conferred by this Agreement, the Award and the rights
and privileges conferred by this Agreement shall immediately become null and
void.

However, this Section 15 shall not preclude: (i) an Employee from designating a
beneficiary to succeed, after the Employee’s death, to any rights of the
Employee or benefits distributable to the Employee under this Agreement not
distributed at the time of the Employee’s death; or (ii) a transfer of any Award
hereunder by will or the laws of descent or distribution. In that regard, any
such rights shall be exercisable by the Employee’s beneficiary, and such
benefits shall be distributed to the beneficiary, in accordance with the
provisions of this Agreement and the Plan. The beneficiary shall be the named
beneficiary or beneficiaries designated by the Employee in writing filed with
the Corporation in such form and at such time as the Corporation shall require.
If a deceased Employee has failed to designate a beneficiary or if the
designated beneficiary does not survive the Employee, any benefits distributable
to the Employee shall be distributed to the legal representative of the estate
of the Employee. If a deceased Employee has designated a beneficiary and the
designated beneficiary survives the Employee but dies before the complete
distribution of benefits to the designated beneficiary under this Agreement,
then any benefits distributable to the designated beneficiary shall be
distributed to the legal representative of the estate of the designated
beneficiary.

16. No Employment Rights. Nothing in this Agreement shall be construed as giving
the Employee the right to be retained as an employee or as impairing the rights
of the Corporation or an Affiliate to terminate his or her employment at any
time, with or without cause.

 

4



--------------------------------------------------------------------------------

17. Administration. The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan. Any interpretation of this Agreement by the Committee and
any decision made by it with respect to this Agreement is final and binding.

18. Interpretation/Applicable Law. Except as provided in Section 17 hereof, this
Agreement shall be interpreted and construed in a manner consistent with the
terms of the Plan and in accordance with the laws of the State of Delaware
(without regard to choice of law principles). If there is any discrepancy
between the terms and conditions of this Agreement and the terms and conditions
of the Plan, the terms and conditions of the Plan shall control.

19. Term of the Agreement. The term of this Agreement shall end upon the earlier
of (i) the delivery of all Shares or other consideration to be issued in
exchange for the Restricted Stock Units (and accrued dividend equivalents)
subject to the Award granted to the Employee or (ii) upon the termination of the
Employee’s employment with the Corporation or an Affiliate for any reason other
than retirement under the Salaried Employees’ Retirement Plan, or the Employee’s
Disability or death.

**********************************

 

5